Pee Cueiam.
There was a verdict at the Monmouth Circuit in favor of the female plaintiff against the defendant company for $12,500, and a verdict in favor of her husband, co-plaintiff, against the defendant company for $600. The defendant was allowed, at the Circuit, a rule to show cause why the verdict should not be set aside and a new trial granted. The only reason presented here for setting aside the verdict is stated as follows: “Because the verdict is excessive.” In the brief of counsel of the defendant the verdict in favor of the husband is not attacked. The verdict for the female plaintiff is assailed upon the ground of its being excessive. She was injured in a railroad accident. The defendant did not contest its liability.
The contested factual question between the parties was as to the extent and duration of her injuries. She was thirty-eight years of age at the time she met with her mishap. At that time she was in the employ of the Stembach store, in Long Branch, in charge of the corset and underwear department, and receiving $25 a week salary. She was injured on May 21st, 1925, and the case was tried on the 4th of December, 1925. The injury she sustained was to her right knee. There was testimony to the effect that the injury was a very painful one; that an operation would correct the restricted motion in the knee joint, so that she would have, at least, sixty per cent, use of the knee joint; that such an operation would cost $1,000. Her loss in wages up to the time of the trial amounted to $650, and the jury was warranted in taking into consideration any prospective loss that she might sustain by reason of her injury. We have, therefore, reached the conclusion that if she will consent to a reduction of the verdict in her favor to the sum of $10,000 the rule to show cause will be discharged, with costs, otherwise it will be made absolute.